Name: Council Regulation (EEC) No 3251/87 of 19 October 1987 establishing an interim autonomous scheme of control in respect of Community vessels operating in the Regulation Area of the North-West Atlantic Fisheries Organization (NAFO)
 Type: Regulation
 Subject Matter: fisheries;  world organisations
 Date Published: nan

 4 . 11 . 87 Official Journal of the European Communities No L 314 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3251 / 87 of 19 October 1987 establishing an interim autonomous scheme of control in respect of Community vessels operating in the Regulatory Area of the North-West Atlantic Fisheries Organization (NAFO) Area can be inspected by any inspector assigned by a Member State or by the Commission ; Whereas the conservation of resources will be promoted if there is provision under the Community's interim autonomous scheme of control for mutual inspection of fishing vessels by the Contracting Parties to the Convention ; whereas this mutual inspection extends , with respect to Community vessels in the Regulatory Area , to the compliance with Community measures adopted in accordance with or in relation to measures proposed by the NAFO Fisheries Commission ; Whereas this interim autonomous scheme of control applies without prejudice to the obligations of the Member States under Article 1 of Council Regulation (EEC) No 2241 / 87 ( 3 ), to control and monitor Community vessels which have fished in the Regulatory Area , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ( 1 ) , and in particular Article 11 thereof, Having regard to the proposal from the Commission , Whereas , pursuant to Article 10 of Regulation (EEC ) No 170 / 83 , it is for the Council to adopt supervisory measures in order to ensure compliance with the measures taken in the interests of the conservation and management of fish stocks ; Whereas Council Regulation ( EEC .) No 579 / 80 of 3 March 1980 implementing Articles XVIII and XXIII of the Convention on future multilateral cooperation in the north-west Atlantic fisheries as regards the scheme of joint international enforcement ( 2 ) provides for a scheme of control in the NAFO Regulatory Area ; Whereas the Community gave notice on 26 June 1986 of its intention not to be bound by the scheme of joint international enforcement from 12 months thence and it is therefore appropriate to revoke Regulation 579 / 80 ; Whereas in this situation and taking account of the Community's commitment to control its fishing activities in the Regulatory Area in the interest of the conservation of resources it is necessary to provide for an interim autonomous scheme of control of Community fishing vessels in that area ; Whereas there will be a more efficient use of control resources if Community fishing vessels in the Regulatory TITLE I Definitions and Scope Article 1 In this Regulation the following expressions shall have the following meanings : 'Scheme'  the interim autonomous scheme of control in respect of Community vessels operating in the Regulatory Area of the North-West Atlantic Fisheries Organization established by this Regulation ; 'Community inspector'  an inspector assigned by the Commission or a Member State and appointed to the Scheme ; 'Community vessel '  a vessel flying the flag of or registered in a Member State ; (!) OJ No L 24 , 27 . 1 . 1983 , p . 1 . ( 2 ) OJ No L 63 , 8 . 3 . 1980 , p . 1 . ( 3 ) OJ No L 207 , 29 . 7 . 1987 , p. 1 . No L 314 / 2 Official Journal of the European Communities 4 . 11 . 87 3 . Community inspectors shall be entitled to inspect in addition for compliance with any other Community conservation or control measure applying to those vessels in the Regulatory Area . 4 . Inspectors assigned by a Member State or a Contracting Party shall remain under the operational control of and shall be responsible to that Member State or Contracting Party . 'Convention'  the Convention on Future Multilateral Cooperation in the North-West Atlantic fisheries approved by Regulation (EEC ) No 3179 / 78 ( J ); 'Contracting Party'  a Contracting Party to the Convention other than the Community ; 'Fisheries Commission '  the Commission defined by Article XI of the Convention ; 'Flag State'  The Member State whose flag is flown by a Community vessel or in which it is registered ; 'Regulatory Area'  the area defined by Article I ( 2 ) of the Convention . TITLE III Special provisions applying in the case of inspectors and inspection vessels assigned by a Contracting Party Article 2 The Scheme shall apply to the following Community vessels : ( a ) fishing vessels which are or have been engaged in fishing operations in the Regulatory Area ; ( b ) vessels equipped for processing fish on board , which are or have been engaged in fish transferring operations in the Regulatory Area ; and ( c ) transport vessels which are engaged in fish transferring operations . TITLE II Appointment and Functions of Inspectors under the Scheme Article 4 In the case of inspectors and inspection vessels assigned by a Contracting Party the following provisions shall apply : 1 . The Commission may appoint to the Scheme inspectors assigned by a Contracting Party provided it considers that that Contracting Party : ( a ) has made the appropriate legal and administrative arrangements to permit inspections of its own vessels operating as specified in Article 2 by Community inspectors appointed to the Scheme ; and ( b ) will comply with the relevant provisions of this Regulation . 2 . To ensure objectivity in the inspections and fairness in their distribution between vessels of the Contracting Parties and Community vessels , the ratio between the number of Community vessels and the total number of vessels inspected by the inspection vessels , as defined in Annex I ( 2 ), of the Contracting Party referred to in point 1 of this Article shall as far as possible reflect the ratio of fishing activity by Community vessels to the total fishing activity in the Regulatory Area , measured on the basis of, inter alia, the level of catches and days on ground . 3 . The Contracting Party referred to in point 1 shall provide the Commission every 10 days with a list of vessels , whether or not Community vessels , inspected in the Regulatory Area . 4 . The Commission shall revoke the appointment of inspectors of a Contracting Party if it considers that the provisions of this Regulation have not been complied with by the Contracting Party or by inspectors assigned by the Contracting Party . 5 . If an inspector of a Contracting Party is appointed to the Scheme , the Commission shall designate an authority authorized , to receive immediate notice of apparent infringements (hereinafter referred to as 'the designated authority') and the means by which the designated authority may receive and respond to communications . Article 3 1 . The Commission shall appoint inspectors under the Scheme . The inspectors may be Community inspectors or inspectors assigned by a Contracting Party . 2 . Inspectors shall be entitled to inspect in the Regulatory Area Community vessels to which the Scheme applies for compliance with : ( a ) Regulation (EEC ) No 2622 / 79 ( 2 ); ( b ) Articles 5 to 8 of Council Regulation ( EEC ) No 2241 / 87 and the detailed rules for applying these Articles ; ( c ) Articles 1 ( 2 ) and 2 of Council Regulation (EEC ) No 500 / 87 ( 3 ); and (d ) Community measures pursuant to Article 11 ( 3 ) of Regulation (EEC ) No 2241 / 87 halting fishing on the exhaustion of the quota , allocation or share available to the Community . (&gt;) OJ No L 378 , 30 . 12 . 1978 , p. 1 . ( 2 ) OJ No L 303 , 29 . 11 . 1979 , p. 1 . ( 3 ) OJ No L 51 , 20 . 2 . 1987 , p. 3 . 4 . 11 . 87 Official Journal of the European Communities No L 314 / 3 The Commission shall immediately advise the relevant Member State of the contents of such a notice . 6 . In the case of an apparent infringement discovered by an inspector of a Contracting Party , the Contracting Party shall : ( a ) communicate in writing the details of the apparent infringement to the designated authority within the working day following the inspection whenever possible ; ( b ) send to the Commission a copy of the inspection report with supporting documentation , including second photographs taken , as soon as possible after the inspection vessel returns to port . 7 . In the case of other inspection reports , the original shall be transmitted by the Contracting Party to the Commission within 30 days whenever possible . TITLE V Terms and conditions of inspections under the Scheme Article 6 Inspections shall be carried out upon the terms and conditions set out in Annexes II to VII . TITLE VI General Provisions Article 7 Council Regulation (EEC ) No 579 / 80 is hereby revoked . Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . TITLE IV Member States' duties under the Scheme Article 5 Member States shall comply with the provisions of Annex I. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 19 October 1987 . For the Council The President L. T0RNj £S No L 314 / 4 Official Journal of the European Communities 4 . 11 . 87 ANNEX I PROVISIONS APPLYING TO THE MEMBER STATES 1 . A Member State which has at any one time more than 15 vessels engaged in fishing operations or in the processing or transferring of fish in the Regulatory Area shall assign to the Scheme an inspector for at least that time . 2 . Member States shall notify the Commission by 1 November each year of ( a ) the name of each vessel flying its flag intending to fish in the Regulatory Area in the succeeding year together with the letter(s ) of the port or district in which the vessel is registered and the number(s ) under which it is registered , and ( b ) the names of the inspectors and inspection vessels (which term includes fishing vessels carrying inspectors ) and the identity of the helicopters which they are assigning to the Scheme . 3 . An inspector appointed by the Commission may be placed on board any inspection vessel . 4 . ( a ) In the case of an apparent infringement discovered by an inspector assigned by a Member State , that Member State shall transmit as soon as possible to the flag State a copy of the inspection report with supporting documentation , including second photographs . ( b ) In the case of other inspection reports the original shall be transmitted as soon as possible to the relevant Member State . 5 . A Member State notified of an apparent infringement committed by a vessel flying its flag or registered in it shall take prompt action to receive and consider the evidence of the apparent infringement , conduct any further investigation necessary for disposition of the apparent infringement and , whenever possible , board the vessel involved . The flag State shall cooperate fully with the authority to which the inspector is responsible with a view to ensuring that the evidence of the apparent infringement is prepared and preserved in a form which facilitates judicial action . 6 . Resistance to an inspector or failure to comply with his directions shall be treated by the flag State as if the inspector were an inspector of that State . 7 . Member States shall consider and act on reports from inspectors under the Scheme on the same basis as reports from their own inspectors . This paragraph shall not impose any obligation on the Member State to give the report from an inspector not assigned by that Member State a higher evidentiary value than it would possess in the inspector's ow n country . Member States shall collaborate in order to facilitate judicial or other proceedings arising from a report submitted by an inspector under the Scheme . 8 . In addition to complying with the obligation under Article 4 of Regulation (EEC ) No 2241 / 87 , Member States shall report to the Commission by 1 March each year for the previous calendar year : ( a ) the number of inspections carried out under the Scheme by inspectors assigned by them , specifying the number of inspections on the vessels of each Member State and , if appropriate , each Contracting Party and , in the case of an apparent infringement , the date and position of the named vessel and the nature of the apparent infringement ; ( b ) the number of inspections carried out in its ports of vessels to which the Scheme applies and Contracting Party's vessels operating as specified in Article 2 and , in the case of an apparent infringement , the date and position of the named vessel and the nature of the apparent infringement ; ( c ) the disposition of apparent infringements notified to it . The apparent infringements shall be listed annually until the action is concluded under the laws of the Member State , and any penal or administrative action taken shall be described in specific terms . 4 . 11 . 87 Official Journal of the European Communities No L 314 / 5 ANNEX II TERMS AND CONDITIONS APPLYING TO INSPECTIONS 1 . Inspectors shall carry and produce the document of identity shown in Annex III upon boarding a Community vessel . The Commission shall upon appointment of an inspector to the Scheme issue this document of authority to the inspector , specifying thereon the duration of assignment . 2 . Inspectors , inspection vessels and helicopters during their respective periods of assignment to the Scheme may not exercise duties of control and enforcement related to the zone of fisheries jurisdiction of the Member State or as the case may be the Contracting Party which has assigned them . 3 . Any vessel or helicopter assigned to the Scheme and carrying an inspector shall display the following signals to indicate that the inspector is carrying out an inspection under the Scheme : ( a ) during daylight hours , in conditions of normal visibility , two inspection pennants as shown in Annex IV , flown in a vertical line one above the other with the distance between the two not exceeding one metre ; ( b ) for any vessel , during the hours of darkness or in conditions of restricted visibility , a high-intensity flashing blue light constructed and sited so as to be visible all round the horizon for a distance of at least two miles ; the characteristics of this light shall be 90 flashes every minute ; ( c ) the boarding craft shall display one inspection pennant as shown in Annex IV . 4 . The master of a Community vessel to which the Scheme applies shall facilitate boarding when given the appropriate signal in the International Code of Signals by a vessel or helicopter carrying an inspector . The vessel to be boarded shall not be required to stop or manoeuvre when fishing , shooting , or hauling . The master shall provide : (a ) for vessels longer than 30 metres overall , a boarding ladder constructed and used as described in Annex II to Commission Regulation ( EEC ) No 1382 / 87 of 20 May 1987 establishing detailed rules concerning the inspection of fishing vessels ('); ( b ) such assistance to boardings from helicopters as specified or qualified in Annex V. In either case , the master shall observe the ordinary practice of good seamanship to enable an inspection party to board as soon as practicable . 5 . The procedures established for personnel helicopter hoist transfers shall not place a higher duty of care upon the master of a vessel than that required by international law . 6 . An inspection party shall consist of , at maximum , two inspectors appointed to the Scheme . The use of arms in relation to the inspections is prohibited and , in particular , the inspectors shall not carry arms . 7 . The vessel in charge of a pair trawling operation shall be required to identify itself by flying a pennant or flag on the approach of an inspector . 8 . Inspections shall be made so that the vessel , its activities and catch suffer the minimum interference and inconvenience . E xcept in the case of an apparent infringement , the duration of an inspection shall not exceed two hours or until the net is hauled in , whichever is the longer . An inspector shall limit his inquiries to the ascertainment of the facts in relation to the observance of the measures referred to in Article 3 ( 2 ) or (3 ), as the case may be . The inspection shall be carried out using the inspection report prescribed in Annex VI . In the case of a language difficulty , the inspector or master shall use , in the appropriate language , the appropriate part of the questionnaire shown in Annex VII . In making his examination , the inspector may ask the master for any assistance he deems useful . The master shall facilitate the work of the inspector . The report of the inspection may be commented upon and shall be signed by all the persons that the form requires . A copy of the report shall be given to the master of the vessel . 9 . An inspector observing a failure of a Community vessel to enable an inspection party to board after being properly signalled shall prepare a report giving as much information as possible , including the nature of the signal , the distance from which the signal was given , the visibility at the time , the sea state , wind and icing conditions . Furthermore , an inspector assigned by a Contracting Party shall report the apparent infringement as soon as possible to any Community inspector known to be in the vicinity or to the designated authority . (') OJ No L 132 , 21 . 5 . 1987 , p. 11 No L 314 / 6 Official Journal of the European Communities 4 . 11 . 87 10 . ( a ) Inspectors shall have authority to inspect and measure all fishing gear on or near the working deck and readily available for use , and the catch on or below decks in so far as such inspection and measurement are necessary to establish whether the vessel is complying with the Fisheries Commission's or Community Regulations coming within the inspector's purview . Fishing gear shall be inspected in accordance with such measures . With regard to catch , logbook entries shall be accurate within a tolerance of 20 % . ( b ) Inspectors assigned by a Contracting Party shall be entitled to inspect only the logbook entries relating to the current voyage . 11 . In order to verify the observance of the Fisheries Commission's measures and any Community measures coming within his purview an inspector has the authority subject to paragraph 10 ( b ) to examine catch , nets or other gear and any relevant documents which the inspector deems necessary . Where an apparent infringement of the measures is observed :  the inspector shall note the apparent infringement in the report , sign the entry and obtain the countersignature of the master ,  the inspector shall make and sign an entry in the fishing logbook or other relevant document stating the date , location , and type of apparent infringement found . The inspector may make a copy of any relevant entry in such a document , and shall require the master of the vessel to certify in writing on each page of the copy that it is a true copy of such entry ,  the inspector shall have authority to document the apparent infringement with photographs of the relevant vessel 's gear , catch and logbooks or other relevant documents , in which case a second photograph shall be given to the master of the vessel and attached to the report sent to the flag State or as appropriate to the Commission pursuant to Article 4 ( 6 ). In the case of an inspection by an inspector assigned by a Contracting Party the Commission shall be responsible for informing the Member State concerned of the report provided pursuant to Article 4 ( 6 ). 12 . ( a ) Where an inspector finds an apparent infringement of: ( i ) Regulation (EEC ) No 2622 / 79 ; or ( ii ) Community measures pursuant to Article 11 ( 3 ) of Regulation (EEC ) No 2241 / 87 halting fishing on the exhaustion of the quota , allocation or share available to the Community , the appropriate following provisions of this paragraph shall apply ; ( b ) An inspector assigned by a Contracting Party shall , with a view to facilitating action by the Community on the apparent infringement , immediately attempt to communicate with a Community inspector known to be in the vicinity or the designated authority ; ( c ) This subparagraph applies only to inspections by an inspector assigned by a Contracting Party . At the request of such an inspector , a master shall cease all fishing which appears to the inspector to contravene the measures referred to in subparagraph ( a ) ( i ) and ( ii ). During this time , the inspector shall complete the inspection and , if unable within a reasonable period of time to communicate with a Community inspector or the designated authority , shall leave the inspected vessel and communicate as soon as possible with one of these . However , if he succeeds in establishing communications while on board the inspected vessel and provided that the Community inspector or the designated authority agrees , the inspector may remain aboard and the master may not resume fishing until the inspector is reasonably satisfied , as a result of either the action taken by the master or the inspector's communication with a Community inspector or the designated authority , that the apparent infringement will not be repeated . The master of the inspected vessel shall provide the use of the vessel's radio equipment and operator for messages to be sent out and received for this purpose . ( d ) This subparagraph applies only to inspections by a Community inspector . At the request of such an inspector , a master shall cease all fishing which appears to the inspector to contravene the measures referred to in subparagraph ( a ) ( i ) and ( ii ). 1 3 . The inspector in charge may request that the master remove any part of the fishing gear which appears to the inspector to contravene the Fisheries Commission's measures or any Community Regulations coming within the inspector's purview . An idenfication mark shall be affixed securely to any part of the fishing gear which appears to the inspector to have been in contravention , and the inspector shall record the fact on his report . The gear shall be preserved with the mark attached until examined by a Community inspector or the designated authority , who shall determine the subsequent disposition of the gear . 14 . An inspector may photograph the fishing gear in such a way that the identification mark and measurements of the gear are visible . Subjects photographed shall be listed in the report . A second photograph shall be given to the master of the vessel . Pennant Photograph Signature of bearer C O M M IS S IO N O F T H E E U R O P E A N C O M M U N IT IE S T he b ea re r of th is d o cu m en t (N AM E IN C AP IT AL S ) ANNEX III INSPECTOR'S DOCUMENT OF IDENTITY ( not smaller than 8,5 cm x 5,5 cm ) 4 - 11 . 87 Official Journal of the European Communities No L 314 / 7 is an in sp ec to r du ly ap po in te d un de r th e te rm s of th e In te rim A ut on om ou s Sc he m e of C on tr ol in re sp ec t of C om m un ity ve ss el s op er at in g in th e R eg ul at or y A re a of th e N or th w es tA tla nt ic Fi sh er ie s O rg an iz at io n . Is su ed by S ig na tu re Fo r th e C om m is si on of th e E ur op ea n C om m un iti es D U R A T IO N O F A S S IG N M E N T : N o . No L 314 / 8 Official Journal of the European Communities 4 . 11 . 87 ANNEX IV INSPECTION PENNANT 4 . 11 . 87 Official Journal of the European Communities No L 314 / 9 ANNEX V HELICOPTER HOIST PROCEDURE 1 . The captain of the helicopter shall be in charge of and shall ensure the safety of personnel who are being transferred between a vessel and the helicopter during the entire time such personnel are attached to the helicopter via the hoist cable and the lifting device . 2 . The master of the vessel shall follow the procedures described below to assist the helicopter : ( i ) Attempt to communicate by radio in a common language ; ( ii ) Alter course and speed if requested and if free to do so ; ( iii ) Maintain a steady course and speed throughout the transfer operation unless the safety of the vessel is in jeopardy ; ( iv ) Provide a visual indication of relative wind by means of a pennant or other suitable device ; ( v ) Clear the transfer area of objects which could be blown loose ; ( vi ) Not make radio transmission on standing wire antennae ( high frequency ) in the immediate vicinity of the transfer area during the transfer . If such transmissions become necessary , the helicopter shall be advised in order that the transfer could be delayed ; if a guide line is lowered first , crew members should be available to man this line to assist in the transfer of the inspection party only . Other lines and wires should not be touched by the crew of the vessel until the inspection party has grounded those lines and wires on the vessel ; ( vii ) Take appropriate measures to ensure to the extent practicable that none of the lines or fittings lowered from the helicopter are attached to or permitted to foul in the vessel . 3 . The helicopter displaying its inspection pennant shall communicate to the vessel the intention to conduct a boarding : ( i ) by radio communications on 2 182 KHZ , VHF-FM Channel 16 or other agreed frequencies ; ( ii ) by visual or aural indication of an appropriate signal extracted from the International Code of Signals as shown in paragraph 7 ; ( iii ) by hovering over or near the intended boarding position in conjunction with hand signals , adopted from the International Code of Signals , as indicated in paragraph 4 . 4 . ( i ) Signal: Pointing movement by arm or hand Used by: Meaning: Helicopter Wish to conduct transfer or boarding in the indicated location ( ii ) Signal: Vertical motion with arm or flag , or 'Thumbs-Up' indication Used by: Either Vessel Helicopter Situation : Before transfer Before transfer After dropping the guide line After taking up the slack on the guide line At any time Meaning: Ready to conduct transfer ; Desire transfer from this position ; Take up the slack on the guide line ; Pull in gently on the guide line ; Affirmative response .Either ( iii ) Signal: Horizontal motion with arm or flag , or 'Thumbs-Down' indication Used by: Vessel Situation : Before transfer Either Vessel Helicopter Meaning: Transfer not recommended from this position  recommend alternative ( and point towards desired position ); Not ready to conduct transfer ; Request you stop the transfer ; Ease the tension on the guide line ; Release the guide line ; Negative response . Before transfer During transfer After dropping the guide line After easing the tension on the guide line At any timeEither No L 314 / 10 Official Journal of the European Communities 4 . 11 . 87 5 . A visual display of the symbol YU by the helicopter or the radio transmission of YANKEE UNIFORM to the fishing vessel indicates the signals in paragraph 7 are to be used for inspection communications . 6 . The following situations are representative of conditions under which a personnel helicopter hoist transfer shall NOT be attempted : ( i ) In the opinion of the captain of the helicopter or the master of the vessel , there is inadequate clear space for a transfer or there are too many obstructions ; ( ii ) There is significant vessel motion such that , in the opinion of the captain of the helicopter or the master of the vessel , a hazard exists : ( iii ) The helicopter cannot position itself with an acceptable relative wind ; and ( iv ) Other hazards exist which prejudice the safety of the helicopter or the vessel or of personnel being transferred . Remarks The display of the inspection pennant indicates the presence of an authorized inspection team in the helicopter Course is true Indication of intentions to conduct helicopter hoist transfer (used with BB signal ) 7 . IMO Signal SQ 3 MG IK-RQ AZ BB1-RQ BB2-RQ BB3-RQ K Used in conjunction with signal AZ to indicate helicopter will not alight but will conduct a hoist transfer in the area indicated IMO meaning You should stop , or heave to , I am going to board you You should steer course . . . Request you proceed at . . . knots I cannot alight but I can lift crew May I alight on your deck ; are you ready to receive me forward ? May I alight on your deck ; are you ready to receive me amidships ? May I alight on your deck ; are you ready to receive me aft ? I wish to communicate with you by ( extracts from IMO Table 1 ) 6 . . . International Code Flags 8 . . . Radiotelephony 2 182 KHZ 9 . . . VHF Radiotelephony Channel 16 I wish to communicate by radio ­ telephony on frequency indicated YES ( affirmative ) NO (negative ) I am going to communicate with your station by means of the International Code of Signals Helicopter is coming to you now (or at time indicated ) YX C N YU BT November Oscar by voice or radio transmission 4 . 11 . 87 Official Journal of the European Communities No L 314 / 11 ANNEX VI COMMISSION OF THE EUROPEAN COMMUNITIES REPORT OF INSPECTION ( Inspector : Please use CAPITAL BLOCK LETTERS) Note to master of fishing vessel The inspector will produce his document of identity on boarding . He is then entitled to inspect and measure all fishing gear on or near the working deck and readily available for use and the catch on and / or below decks and any relevant documents . This inspection will be to check your compliance with measures of the Fisheries Commission of NAFO applying to your vessel and with autonomous Community measures adopted following objection by the European Economic Community to a measure of the Fisheries Commission of NAFO . If the inspector is a Community inspector , he will also check your compliance with the other relevant Community Regulations . The inspector will not ask you to haul your nets ; however , he may remain on board until the net is hauled in . INSPECTOR(S ) 1 . Name(s ) 2 . Name and identifying letters and / or number of vessel carrying him INFORMATION ON VESSEL INSPECTED 3 . Member State and port of register 4 . Vessel 's name and registration number 5 . Master's name 6 . Owner's name and address 7 . Position as determined by inspecting vessel 's master at GMT : Latitude Longitude ( a ) Equipment used in determining position 8 . Position as determined by fishing vessel 's master at GMT : Latitude Longitude ( a ) Equipment used in determining position DATE AND TIMES THE INSPECTION COMMENCED AND FINISHED 9 . Date Time arrived onboard GMT Time of departure GMT . GEAR ON OR NEAR THE WORKING DECK INSPECTED 10 . 1st net 2nd net 3rd net Type of net ( trawl net , seine net , etc. ) Material ( chemical category , if possible ) Single or double twine Net (measured wet )  on or near trawl deck Type of net attachments inspected Remarks No L 314 / 12 Official Journal of the European Communities 4 . 11 . 87 MESH MEASUREMENT  IN MILLIMETERS 11 . Codend ( inclusive of lengthener(s ), if any )  Samples of 20 meshes Width (Mesh Size ) Averagewidth Legal size 1st net 2nd net 3rd net Chafer-Samples of meshes 1st net 2nd net ; 3rd net Rest of net  Samples of 20 meshes 1st net 2nd net ' 3rd net j 12 . If the master of the fishing vessel does not agree with any of the above measurements he should insert below his own measurements and / or his own comments . Average width Comments : Master 's signature : 13 . Have the records of catches been retained aboard for the duration of the quota period ? YES /NO RESULT OE INSPEC TION OF FISH ON BOARD 14 . Result of inspection of fish observed in last tow ( if appropriate ) Total Tonnes All species taken Percentage of each Percentage discarded Total catch 15 . Result of inspection of fish in hold(s ) Fish species with 3-Alpha code How processed How stored ^ubic capacity / No of units , blocks , etc . Conversion factor Inspectors estimate ( tonnes ) 4 . 11 . 87 Official Journal of the European Communities No L 314 / 13 16 . If the estimate(s ) differ(s ) by more than 20% from the entries in the logbook for the current voyage , the inspector will write below the entries in the logbook : Date Fish species with 3-Alpha code Quota region Daily total Disposition Cumulative weight Note to master of fishing vessel : At this stage the inspection will finish unless an apparent infringement has been found . If no apparent infringement is found , go to item 21 . If an apparent infringement has been found the inspector will write the infringement here and sign at this point . You must countersign to show that you have been informed of the infringement . Your signature does not constitute acceptance of the apparent infringement . 17 . Nature of infringement : Signature of inspector : Signature of master : If an apparent infringement has been found , the inspector may : ( a ) examine and photograph the fishing vessel 's gear , catch , logbooks or other relevant documents ; ( b ) ask you to cease fishing if the apparent infringement consists of ( i ) fishing in breach of the technical measures in Council Regulation (EEC ) No 2622 / 79 ; or ( ii ) fishing in breach of a Community measure pursuant to Article 11 ( 3 ) of Regulation (EEC ) No 2241 / 87 halting fishing on the exhaustion of the quota , allocation or share available to the Community . Before asking you to cease fishing , the inspector must immediately attempt to communicate with a Community inspector in the vicinity or the designated authority of the European Economic Community . You must allow the inspector to use your radio equipment or operator for this purpose . If the inspector cannot contact a Community inspector or the designated authority , he will complete his inspection and leave your vessel . While he is on board you should not recommence fishing unless you have satisfied the inspector that you will not repeat the apparent infringement e.g. because you have changed zone or cut off the illegal gear . If the inspection is being made by a Community inspector who considers that you are fishing in breach of paragraph ( b ) ( i ) or ( ii ) above you must cease such fishing at the request of the inspector . No L 314 / 14 Official Journal of the European Communities 4 . 11 . 87 COMMENTS AND OBSERVATIONS 18 . Documents inspected following an apparent infringement 19 . Comments 20 . Subjects of photographs taken relating to an apparent infringement k . 21 . Other comments , statements and / or observations by inspector(s ) 22 . Statements of second inspector or witness 23 . Name and signature of second inspector or witness 24 . Signature of inspector in charge 25 . Statement of master's witness(es ) 26 . Name and signature of master's witness(es ) 27 . Acknowledgement and receipt of report : I , the undersigned , master of the vessel hereby confirm that a copy of this report and second photographs taken have been delivered to me on this date . My signature does not constitute acceptance of any part of the contents of the report . Date Signature 28 . Comments and signature by the master of vessel Copy to master , original to be retained by inspector for required distribution . 29 . Measurement of fish for scientific purposes  Fish size ( length ) in millimetres Species name 3-Alphacode No of individual samples Average size ( length ) 4 . 11 . 87 Official Journal of the European Communities No L 314 / 15 ANNEX VII COMMISSION OF THE EUROPEAN COMMUNITIES INTERIM AUTONOMOUS SCHEME OF CONTROL IN RESPECT OF COMMUNITY VESSELS IN THE NAFO REGULATORY AREA INSPECTION QUESTIONNAIRE 1 . I am an inspector under the Scheme . Here is my document of identity . I would like to inspect your nets / other fishing gear / catch / documents . 2 . I should like to see the master of this vessel . 3 . Please give me your name . 4 . Please cooperate with me in the examination of your catch / equipment / documents in accordance with the relevant measures . 5 . Please check your position and time now . 6 . I am reporting your position as ° latitude 0 longitude at GMT . Do you agree ? 7 . Would you like to check your position with my instruments on board the inspection vessel ? 8 . Do you now agree ? 9 . Please show me the documents establishing the nationality of your vessel / the registration documents / the bridge log-book / the fishing log-book(s ). 10 . Please write down the name and address of the owners of this vessel in the space I am indicating on the Report Form . 11 . What principal species are you fishing for ? 12 . Are you fishing for reduction purposes ? 13 . I agree . 14 . Yes . 15 . I do not agree . 16 . No . 17 . Please take me to the bridge / the working deck / the processing area / fish holds . 18 . Do you use any net attachment ? If so , what type ? Please write it down in the space I indicating . 19 . Please switch on these lights . 20 . I wish to examine that net / chafing gear . 21 . Show me the other fishing gear you have on or near the fishing deck . 22 . Show me your net gauge , if any . 23 . Ask your men to hold that net so that I can measure it . 24 . Please put that net underwater for ten minutes . 25 . I have inspected meshes in this net . 26 . Check that I have recorded accurately on the Report Form in the space I am indicating the width of the meshes I have measured . 27 . I wish to inspect your catch . Have you finished sorting the fish ? 28 . Will you please lay out those fish ? 29 . I wish to estimate the proportion of regulated species in your catch . 30 . Please turn to the copy of the Inspection Form in your language and supply me with the necessary information to complete it . I will indicate which sections . 31 . If you do not give your cooperation as I have requested , I will report your refusal to your authorities . 32 . I have found the average width of the meshes I have measured in that net is ... . mm . This appears to be below the minimum applicable mesh size , and will be reported to your authorities . No L 314 / 16 Official Journal of the European Communities 4 . 11 . 87 33 . I have found net attachments / other fishing gear which appear to be illegal . This will be reported to your authorities . 34 . I shall now affix the identification mark to this piece of fishing gear which is to be preserved with the mark attached until viewed by a Community inspector at his demand . 35 . I have found undersized fish . I shall report this to your authorities . 36 . I find that you are apparently fishing in this area during a closed season / with gear not permitted / for stocks or species not permitted . This will be reported to your authorities . 37 . I have found a by-catch of regulated species which appears to be above the permitted amounts . I shall report this to your authorities . 38 . I have made copies of the following entry / entries / in this document . Please sign them to certify that they are true copies . 39 . I would like to communicate with the designated authority of the EEC . Please arrange for this message to be sent and for any answer to be received . 40 . Do you wish to make any observations concerning this inspection including its conduct and that of the inspector(s )? If so , please do so in the space I am indicating on the Report Form on which I have set out my findings . Please sign the observations . Do you have any witnesses who wish to make observations ? If so , they may do so in the space I am indicating on the Report Form . 41 . I am leaving . Thank you .